        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 1 of 52                      FILED
                                                                                  2021 Apr-01 PM 04:57
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
                              FOR THE
                   NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

BWW, Inc., dba SERVPRO of Birmingham

                   Plaintiff/Petitioner

                   VERSUS

James Brigham, Senior Vice President for Finance and Administration and Chief
Financial Officer of Jacksonville State University in his official and individual
capacities; David Thompson, Director, Capital Planning and Facilities of
Jacksonville State University in his official and individual capacities; Don C.
Killingsworth in his official capacity as President of Jacksonville State University;
A-K: those officers, employees or agents of Jacksonville State University or of those
agencies, departments or offices having or asserting authority over the review,
approval, submission for payment and payment of Plaintiff/Petitioner invoices for
work performed in the disaster recovery and restoration of facilities at Jacksonville
State University in their official capacities;

      and

L-R in his/her/their individual capacities who acting under color of state law
wrongfully diverted, converted to other purposes, withheld or otherwise impeded the
tender of funds intended, designated and/or approved for payment of
Plaintiff/Petitioner for work performed in the disaster recovery and restoration of
facilities at Jacksonville State University; wrongfully intercepted, retained and/or
refused to relinquish dominion over funds to which the Plaintiff/Petitioner was
entitled under laws of the United States and the State of Alabama; fraudulently
induced Plaintiff/Petitioner to continue performance of its work on behalf of
Jacksonville State University and thereby expend funds and resources and incur
significant financial costs and obligations by falsely promising to pay therefore;
misrepresented that the Plaintiff/Petitioner would receive those funds intended for
the payment of Plaintiff/Petitioner thereby fraudulently inducing Plaintiff to expend
funds and resources, and incur significant financial costs; and who, contrary to the
Constitutions and laws of the United States and the State of Alabama deprived
Plaintiff/Petitioner of the property interest vested in it for payment under the terms
of its Disaster Recovery Authorization and Service Contract with Jacksonville State
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 2 of 52




University; who in violation of the clearly established laws of the United States,
contrary to the constitutions, laws, rules or regulations of the United States, and/or
State of Alabama, or who acted willfully, maliciously, fraudulently, in bad faith,
beyond their authority, or under a mistaken interpretation of the law, acted to deprive
Plaintiff/Petitioner of its rights to compensation and recompense for its work on the
disaster recovery and restoration of the facilities of Jacksonville State University
under the Disaster Recovery Authorization and Service Contract, and otherwise
deprived Plaintiff/Petitioner of its property rights without due process of law:

      And

S-Z, individuals, Contractors or entities while acting as, as agents of, or in concert
with JSU or other agency, department or officer of the State of Alabama, or insurers
or re-insurers or with authority for or over the payments due to SERVPRO for
performance of its obligations under the Disaster Recovery Authorization and
Service Contract described herein, that wrongfully intercepted, retained and/or
refused to relinquish dominion or otherwise participated in that wrongful conduct,
over funds to which the Plaintiff/Petitioner was entitled under laws of the United
States and the State of Alabama, :

                    Defendants/Respondents


                                   COMPLAINT

                          JURISDICTION and VENUE

      1.     This Court has original jurisdiction under 28 USC §1331 for those

claims based on the Constitution and laws of the United States, and supplemental

jurisdiction under 28 USC §1367(a) of those claims arising under the Constitution

and laws of the State of Alabama. The amount in controversy exceeds $11,000,000.

      2.     Venue is appropriate under 28 USC §1391(b)(1)(2). The Defendants

or at least one of them resides in the Northern District of Alabama and a substantial

part of the events and omissions giving rise to these claims occurred within it.
                                                                                     2
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 3 of 52




      3.       Because a substantial part of the events and omissions at issue occurred

in Calhoun County Alabama, assignment to the Eastern Division of this Court is

appropriate.

                                        PARTIES

                                   Plaintiff/Petitioner

      4.       BWW, Inc., dba SERVPRO of Birmingham, is an Alabama corporation

with its principal place of business located in Shelby County, Alabama.

                                Defendants/Respondents

      5.       James Brigham is a resident of Calhoun County Alabama, serves now

and served at all times in the past relevant to this action, as Senior Vice President for

Finance and Administration and Chief Financial Officer of Jacksonville State

University (JSU). He is sued in his official capacity for prospective injunctive relief

under federal law and for mandamus relief under Alabama law. He is sued in his

individual capacity for damages and other legal relief under laws of the United States

and the State of Alabama.

      6.       David Thompson is a resident of Calhoun County Alabama. He serves

now and served at all times relevant to this action as Director of Capital Planning

and Facilities of JSU. He is sued in his official capacity for prospective injunctive

relief under federal law and mandamus relief under Alabama law. He is sued in his




                                                                                       3
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 4 of 52




individual capacity for damages and other legal relief under laws of the United States

and the State of Alabama.

      7.     Don C. Killingsworth is a resident of Calhoun County Alabama and

serves now as President of JSU. He is sued only in his official capacity and only

prospective injunctive and mandamus relief are sought against him.

      8.     Defendants A-K are those officers, employees or agents of JSU with

responsibility and authority for review, approval, submission for payment and/or

payment of Plaintiff/Petitioner’s invoices for work performed in the disaster

recovery and restoration of facilities at JSU. Their names and positions although

presently unknown to Plaintiff/Petitioner will be the subject of initial discovery and

will be substituted herein as soon as ascertained. They are sued only in their official

capacities for prospective injunctive relief under federal law and mandamus relief

under Alabama law.

      9.     Defendants L-R are those present or former officers, employees, or

agents of JSU or individuals or entities otherwise having authority and responsibility

for JSU’s performance of its obligations under the Disaster Recovery Authorization

and Service Contract including: those with the responsibility for the negotiation,

administration, management and or performance of the Disaster Recovery

Authorization and Service Contract between JSU and SERVPRO, and for the

review, approval, submission for payment and/or payment, receipt, accounting of


                                                                                     4
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 5 of 52




invoices and/or custody of funds due to SERVPRO for work and services performed

under its Disaster Recovery Authorization and Service Contract with JSU, and who

engaged in the wrongful conduct described infra. They are sued in their individual

capacities for legal damages and other appropriate relief and to the extent they

continue to serve in a relevant position at JSU or otherwise have authority and

responsibility for JSU’s performance of its obligations under the Disaster Recovery

Authorization and Service Contract, in their official capacities for prospective

injunctive and mandamus relief. Their names and positions although presently

unknown to Plaintiff/Petitioner will be the subject of initial discovery and will be

substituted herein as soon as ascertained.

      10.    Defendants S-Z are those individuals, contractors or entities while

acting as, as agents of, or in concert with JSU or other agency, department or officer

of the State of Alabama, or insurers or re-insurers thereof with authority for the

review, adjustment, auditing, or power of determination over the payments due to

SERVPRO for performance of its obligations on behalf of JSU’s recovery, that

wrongfully intercepted, retained and/or refused to relinquish dominion or otherwise

participated in that wrongful conduct, over funds to which the Plaintiff/Petitioner

was entitled under laws of the United States and the State of Alabama, Their names

and positions although presently unknown to Plaintiff/Petitioner will be the subject

of initial discovery and will be substituted herein as soon as ascertained.


                                                                                    5
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 6 of 52




                            STATEMENT OF FACTS

                       The Tornado, the Damage and the
            “Disaster Recovery Authorization and Service Contract”

      11.    March 19, 2018 a highly destructive F3 tornado struck the main campus

of JSU in Calhoun County, Alabama damaging fifty-two of its approximately sixty

buildings. The University was devastated and many facilities including classrooms,

offices, student residences, libraries and athletic facilities were severely damaged.

Many were rendered unusable, and all required extensive restoration and repair to

be returned to service.

      12.    The devastating damage to the campus precluded JSU from continuing

its educational mission. Immediate and comprehensive disaster recovery and

restoration were necessary for JSU to resume educating its current student body and

recruiting prospective students.

      13.    The scope of destruction was recognized by authorities of the State of

Alabama and the United States who issued the necessary disaster declarations to

secure the necessary resources, to authorize the execution of necessary

authorizations, agreements, work orders and contracts and fund expenditures for the

immediate work toward the restoration of its campus so that JSU could return to its

educational mission.

      14.    On March 20, 2018, the day after the JSU campus was devastated, its

facilities incapacitated by the violence of the tornado, and its educational mission
                                                                                   6
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 7 of 52




imperiled, the Defendants selected SERVPRO to rapidly execute a significant

portion of the disaster recovery and restoration; SERVPRO's speedy work was

paramount to JSU's reopening.

      15.       David Thompson, Director of Capital Planning and Facilities, duly

authorized by and acting on behalf of JSU, negotiated and agreed to the terms of the

Disaster Recovery Authorization and Service Contract between JSU and SERVPRO

describing and confirming the terms and conditions governing the obligations of

both parties.

[The entire Disaster Recovery Authorization and Service Contract and the executed
rate sheet confirming details concerning performance and compensation rates are
attached as Exhibit A.]

      16.       Under the Disaster Recovery Authorization and Service Contract

SERVPRO’s work was to be compensated at agreed upon rates representing

different trades and skill-levels. By subsequent amendment, at the directive of JSU,

all work under the Disaster Recovery Authorization and Service Contract was

performed by skilled labor at the appropriate rate.

      17.       In the Disaster Recovery Authorization and Service Contract, JSU and

SERVPRO agreed that:


                1.   Invoicing and Payment: Service Provider
                [SERVPRO] shall submit to Customer [Jacksonville State
                University] itemized invoice(s) setting forth the total
                Charges due. Customer agrees to pay such fees and

                                                                                  7
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 8 of 52




            charges for the Scope of Work in accordance with the
            following schedule: Bill monthly for prior month.
            [Emphasis added]

            Initial draw based upon initial (sp) assessment,

            a.   $____________ on or before ________________.
            b.   $____________ on or before ________________.
            c.   The balance of fees and charges for the Scope of
            Work and change orders shall be paid within thirty

            (30) days from the Customer’s receipt of the final invoice.

            If payments are not received within thirty (30) days,
            Customer agrees to pay all costs of collections up to and
            including court costs, reasonable attorney’s fees and
            interest charges at the lesser of 1) 1.5% per month; or 2)
            the maximum lawful interest rate permitted by applicable
            law. In the event Customer shall fail to pay any periodic
            installment payment, such failure shall constitute a breach
            authorizing Service Provider to cease work without breach
            pending payment or resolution of any dispute.
            [Attachment A p. 1]

      18.   Consistent with the industry practice of “holdbacks”, and with the

agreement between JSU and SERVPRO, SERVPRO reduced each invoice

submitted between March 18, 2018 and May 14, 2018 by a factor of 25%, and then

after May 20, 2018 by a factor of 10%.

      19.   Under this holdback practice, SERVPRO reduced each of its periodic

invoices by the holdback amount (25% initially and then 10%) to be retained by JSU

until completion, review, and final acceptance of SERVPRO’s work under the

Disaster Recovery Authorization and Service Contract.


                                                                                8
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 9 of 52




      20.    The purpose of such holdbacks is to accommodate allowances for

inevitable subsequent adjustments and recalculations of invoice components,

including hours of work submitted, rates of compensation, costs of equipment and

related charges.

      21.    Upon completion and acceptance of SERVPRO’s work under the

Disaster Recovery Authorization and Service Contract, the amount deducted (or

“held back”) from the periodic invoices, less any subsequent adjustments, was due

to be tendered to SERVPRO by JSU.

      22.    Without explanation, justification, or notice JSU, through the action or

inaction of the Defendants payments ceased as of April 29, 2019. Subsequently the

defendants have refused to tender any of the funds due as invoiced, received by JSU

in response to SERVPRO invoices, retained under the holdback practice, or accrued

as overdue payments, to provide any explanation for the refusal, or until the

repudiation of December 3, 2020, even acknowledge that payments were stopped.

      23.    Funds designated to be used by JSU as payments to SERVPRO were

derived from a variety of sources including JSU’s institutional funds, insurance

coverage maintained by JSU, insurance coverage maintained by other departments

and entities of the State of Alabama, excess and/or re-insurance coverage maintained

by JSU and/or other departments and entities of the State of Alabama, self-insurance

funds maintained by JSU and/or other departments and entities of the State of


                                                                                   9
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 10 of 52




Alabama, and the Government of the United States through appropriations to its

departments and agencies including the Department of Homeland Security and the

Federal Emergency Management Agency (FEMA).

      24.   Under the Disaster Recovery Authorization and Service Contract JSU

agreed to tender and assign to SERVPRO any and all payments and rights to such

payments made from these or any other sources of funds made or available to it for

satisfaction of its obligations to SERVPRO. The Disaster Recovery Authorization

and Service Contract provides:

            Responsibility for Payment: By signing below,
            Customer hereby instructs Customer’s insurance carrier to
            pay Service Provider directly for Services, emergency or
            otherwise, less any deductible actually paid by Customer.
            Customer shall remain primarily liable and fully
            responsible for payment and agrees to make such payment
            in a timely manner in accordance with the terms of this
            Disaster Recovery Authorization and Service Contract. If
            for any reason Customer receives a check or draft from
            insurance company made payable to Customer,
            Customer agrees to remit payment immediately to
            Service Provider and hereby assigns to Service
            Provider the right to any such payment. Customer
            agrees to make payment for Charges, regardless of
            whether Customer or another person or entity is legally
            responsible for payment or whether Customer is entitled
            to reimbursement for such costs from some other person
            or entity or insurance carrier(s). (emphasis in original)
            Attachment A, p. 1-2.




                                                                               10
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 11 of 52




                            SERVPRO’s Performance

      25.    SERVPRO immediately assembled the personnel, resources and

expertise necessary to fulfill its obligations under the Disaster Recovery

Authorization and Service Contract.

      26.    Using its own staff, association of additional staff, and retention of

subcontractors, SERVPRO immediately began work on the campus.

      27.    All of SERVPRO’s work was fully coordinated with JSU personnel on

a daily basis (often many times a day) and with all appropriate authorities of the

State of Alabama and the United States who had any responsibility under or role in

the JSU Disaster Recovery Authorization and Service Contract, the procurement,

expenditure or accounting for funds authorized for its work.

      28.    All of SERVPRO’s work was fully coordinated with other inspectors,

building consultants, adjustors, architects, subcontractors, and others retained by

JSU personnel or other authorities of the State of Alabama and the United States or

their insurers, re-insurers, excess-insurers, or other sources of financial resources

responsible for payment for campus restoration.

      29.    SERVPRO met, conferred, and coordinated with these officials and/or

their representatives every day and often multiple times a day as it worked to perform

its obligations under the Disaster Recovery Authorization and Service Contract.




                                                                                   11
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 12 of 52




      30.    SERVPRO’s work schedules, priority of specific tasks, order of facility

restoration, and all other aspects of its work for JSU was subject to continuous

revision according to competing and changing institutional needs, weather

conditions, job performance by other contractors and similar factors.

      31.    At all times SERVPRO’s performance of its Disaster Recovery

Authorization and Service Contractual obligations was reviewed, inspected and

approved for payment by JSU officials, individuals upon whom JSU relied to

conduct such invoice reviews and approvals, and representatives of all other

involved agencies of the State of Alabama, the United States, and an array of

consultants and advisors retained by them.

      32.    SERVPRO devoted itself, its own personnel and the subcontractors

which it secured and coordinated, to rebuild and restore JSU so that it could resume

its educational mission and so its students, faculty, and staff could return to their

normal daily lives, studies and work.

      33.    Under the Disaster Recovery Authorization and Service Contract

SERVPRO conducted or participated substantially in the repair and restoration of 52

JSU facilities.

      34.    Because of SERVPRO’S expeditious fulfillment of its obligations

under the terms of the Disaster Recovery Authorization and Service Contract, JSU

returned its facilities to full use in time for the 2018 Fall semester.


                                                                                  12
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 13 of 52




      35.    JSU officials repeatedly expressed their gratitude to SERVPRO,

praised it to others and even solicited SERVPRO for future work on the campus

      36.    As required by the Disaster Recovery Authorization and Service

Contract, SERVPRO submitted periodic invoices along with supporting

documentation to JSU officials and/or their designees for review and acceptance.

      37.    Those invoices or some of them, along with documentation of their

receipt, review and acceptance by JSU were then shared with and/or forwarded by

JSU to a variety of sources responsible for payment. These included JSU internal

funds, private insurance carriers, excess and/or re-insurance carriers, funds

maintained by the State of Alabama and those with responsibility for receipt, custody

and expenditure of federal disaster-recovery funds.

      38.    SERVPRO’s initial invoices for work on JSU’s campus, totaling over

50 million dollars were submitted to JSU, where the invoices were reviewed,

approved, and paid in a timely fashion.

      39.    Without explanation, subsequent payments were delayed or partially

paid, even though SERVPRO's satisfactory work continued.

      40.    After April 29, 2019, and at approximately the same time that a

consortium of excess and re-insurers carriers were called upon to honor their

indemnity obligations, payment of SERVPRO’s invoices stopped altogether.




                                                                                   13
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 14 of 52




      41.     Despite the Defendants’ repeated assurances and representations that

payment was in process and would be forthcoming, SERVPRO has not been paid

for a substantial portion of work completed under the Disaster Recovery

Authorization and Service Contract, accepted by JSU and over fifty campus facilities

returned to service.

      42.     SERVPRO fulfilled all obligations under the Disaster Recovery

Authorization and Service Contract for JSU repair and restoration; by virtue of

acceptance by appropriate JSU officials SERVPRO is entitled to the payment for the

remainder of JSU’s Disaster Recovery Authorization and Service Contractual

obligation for work that has been performed and accepted which allowed the campus

and buildings to return to service.

      43.     By virtue of the fulfillment of the Disaster Recovery Authorization and

Service Contract for JSU repair and restoration and the acceptance of that work by

appropriate JSU officials, SERVPRO is entitled to a substantive response to its

repeated demands for payment, clarity as to any purported justification for the failure

to fulfill JSU’s obligations and JSU’s intention to pay or not to pay the remaining

amount due.

      44.     Under Alabama law, SERVPRO is entitled to payment for its

performance of the Disaster Recovery Authorization and Service Contract, to

ownership and control of all funds in possession of JSU or available to it for the


                                                                                    14
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 15 of 52




purpose of fulfilling JSU’s duties under the Disaster Recovery Authorization and

Service Contract, and to good faith performance by the Defendants of their

obligations under the Disaster Recovery Authorization and Service Contract

including clarity of any rationale for non-payment or delay of payment for any

contested portion, or portions of SERVPRO’s work. In violation of the terms of the

Disaster Recovery Authorization and Service Contract, contrary to the governing

law, and heedless of the covenant of good faith and fair dealing, SERVPRO was not

provided any explanation for the Defendants’ failure to provide earned

compensation for its performance of the Disaster Recovery Authorization and

Service Contract, nor any rationale for the delay in payment until December 3, 2020.

     On December 3, 2020, the Defendants attempted to rewrite and thereby
     revoked and repudiated their obligations under the Disaster Recovery
                     Authorization and Service Contract.

      45.    On December 3, 2020 after repeated delays, reviews, and unfulfilled

promises to pay for SERVPRO’s services reflected in outstanding invoices,

equivocations and misrepresentations as to the status and prospects for its fulfillment

of JSU’s obligations, the Defendants repudiated the terms of the Disaster Recovery

Authorization and Service Contract and notified SERVPRO that they no longer

intended to pay SERVPRO as required by the existing agreement, and made any

future payments subject to new conditions, extraneous to the terms of the agreement

and beyond the control of either SERVPRO or these Defendants to meet.


                                                                                    15
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 16 of 52




      46.    In a letter to SERVPRO counsel of December 3, 2020, JSU Counsel

gave the first notice to SERVPRO that JSU, through the actions of these Defendants,

no longer intended to fulfill its obligations under the Disaster Recovery

Authorization and Service Contract unless and until, “…the FBI investigation is

concluded and JSU is assured by the State of Alabama that any further payments to

ServPro will be reimbursed.” [12/3/2020 Letter: Harley to Hair. Attached as Exhibit

B]

      47.    The attempt retrospectively to rewrite the Disaster Recovery

Authorization and Service Contract and impose additional conditions on the

Defendants’ obligations under it for which SERVPRO has neither responsibility nor

control is a repudiation and an express renunciation of the Disaster Recovery

Authorization and Service Contract and notice that the Defendants have neither the

intention nor ability to comply with its terms.

      48.    Because accountability for the expenditure of significant federal funds,

such as those provided to aid in the restoration of JSU, is always subject to review

and potential recoupment actions by responsible federal agencies, JSU’s

“concluded” investigation condition is a renunciation of its obligations to SERVPRO

and potentially other unpaid contractors. JSU and other involved state agencies and

officials, all the Defendants and others involved are responsible for cooperating with

such reviews.     SERVPRO has and continues to fully cooperate with any


                                                                                   16
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 17 of 52




investigation by the federal government. Federal agents have specifically indicated

that SERVPRO is not the target of any criminal investigation.

      49.    The second new condition imposed by JSU in the December 3, 2020

letter, that SERVPRO would not be paid until some other agency promised to

“reimburse” JSU, defies all principles of contract law that do not permit evasion of

just obligations because a third party does not agree to help out.

      50.    The December 3, 2020 letter is the first time that the Defendants, in

direct contradiction to prior and repeated representations have renounced [to

SERVPRO] their obligation under or intent to comply with the terms of the Disaster

Recovery Authorization and Service Contract.

      51.    JSU’s Dec. 3, 2020 letter is also the first time the Defendants expressed

or implied that the quality of SERVPRO’s work or the adequacy of the performance

of SERVPRO’s obligations under the Disaster Recovery Authorization and Service

Contract did not meet expectations.

      52.    The assertions of JSU’s counsel in the December 3, 2020 letter directly

contradict the consistent assurances by all employees, representatives and agents of

JSU, including Senior Vice President James Brigham, that SERVPRO’s work was

excellent, that all invoices have been reviewed and approved and that JSU had

requested that all SERVPRO invoices be paid.




                                                                                   17
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 18 of 52




      53.    The assertions of JSU’s counsel in the December 3, 2020 letter are in

irreconcilable conflict with the categorically contrary statements by his predecessor

counsel for JSU in correspondence on behalf of JSU with the Alabama Risk Manager

(one of the principal state officials vested with direct and sometimes conflicting

authority by Alabama law).

      54.    Documents were provided to SERVPRO on February 3, 2021, and in a

second production on March 2, 2021 in response to a public record request by

SERVPRO counsel to the Alabama Department of Finance.

      55.    Among those documents produced was a letter of September 24, 2019

[disclosed by the Department of Finance to SERVPRO counsel on March 2, 2021]

from prior JSU counsel to the Alabama Risk Manager. [9/24/2019 Letter: Oscar

Price, attorney for JSU to Max Graham, State of Alabama Risk Manager. Attached

as Exhibit C]

      56.    In it, JSU stated:

             a.   The tornado had done “over $100,000,000 in
             damage” to the campus;

             b.     that “JSU was faced with the herculean task of
             getting the campus in shape to open for the Fall semester”;

             c.     that “it would have been devastating to JSU and the
             entire community if JSU could not open for the 2018 Fall
             semester.”

             d.    that with full approval of the State Insurance Fund,
             “JSU hired ServPro who did an excellent job assisting JSU
                                                                                  18
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 19 of 52




            in getting the campus ready to open.”; and “ServPro did
            an outstanding job getting JSU's campus in a position to
            open for Fall classes”;

            e.      and that the entire process was overseen by
            employees or representatives of the State Insurance Fund:
            “[A] representative of SIF actively supervised and directed
            ServPro's work. SIF's representative reviewed and
            approved all contracts with ServPro. SIF's representative
            was actively involved in determining each ServPro item of
            work. SIF's representative reviewed and approved the
            ServPro invoices and was intimately involved, in a
            managerial capacity, with all decisions related to ServPro's
            scope of work and associated costs for every item of loss.
            At no time did the SIF representative raise any objection
            to the language of the ServPro contracts, the ServPro rates,
            or the work being done by ServPro.”

      57.   JSU also acknowledged the continuing failure to pay SERVPRO fully

for its performance under the Disaster Recovery Authorization and Service Contract

and its desire to pay SERVPRO as soon as possible, writing that the State Insurance

Fund was withholding “approximately $12,000,000 of payments to JSU for

ServPro.” [Exhibit C]

      58.   JSU emphasized in the September 24, 2019 letter that the delays and

ultimate refusal of the State Insurance Fund to authorize funds for JSU to make the

payments to which SERVPRO was entitled coincided with the first time that excess

or re-insurance carriers were called upon to provide payments: “[T]he damage to

JSU's campus occurred on March 19, 2018, over a year and a half ago. Although the

claims process and the payment of claims initially went very smoothly and claims

                                                                                19
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 20 of 52




and payments were timely and fairly processed, that abruptly changed in January

2019 (this was approximately the time when the total claim reached the level of the

reinsurance). Beginning in January 2019, JSU encountered a failure to timely and

fairly process and pay claims.” and “[I]n January 2019, SIF suddenly had a problem

with ServPro's invoices (once again about the time the reinsurers became involved).”

[Exhibit C]

      59.     JSU reiterated the University’s assertions that in spite of repeated

requests and inquiries, the State Insurance Fund had never given a sufficient

explanation or rationale for its failure to transmit the funds necessary for the

university to satisfy its obligation to SERVPRO.

      60.     In a discussion between SERVPRO and JSU Senior Vice President

James Brigham, on August 5, 2019, Brigham acknowledged that JSU could never

have reopened without SERVPRO’s efforts, and affirmed JSU’s continuing

obligation to pay SERVPRO.

      61.     In that same discussion, Brigham characterized a response from other

State authorities to JSU’s request for funds to pay its obligations to SERVPRO as,

“…full of bullshit from beginning to end...”

      62.     JSU counsel’s assertions found in the December 3, 2020 letter are

belied also by JSU’s continuing requests for SERVPRO’s assistance with other

subsequent and substantial work on the campus facilities.


                                                                                 20
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 21 of 52




        The Irreconcilable Conflicts of Alabama Law Effectively Deny
          SERVPRO the Protections of the Constitutions and Laws
                of the United States and the State of Alabama.

      63.   The Defendants’ failures to respond to or comply with their obligations

under the Disaster Recovery Authorization and Service Contract in the context of a

variety of laws, regulations and policies of the State of Alabama effectively deny

SERVPRO’s (or any other similarly situated party to a Disaster Recovery

Authorization and Service Contract with JSU) enforcement of its Disaster Recovery

Authorization and Service Contractual rights as established by Alabama law.

      64.   The overlapping and potentially conflicting assignments of authority

and responsibility under Alabama law for fulfilling the Disaster Recovery

Authorization and Service Contractual obligations and financial management

relevant to this matter effectively shield the Defendants’ conduct from meaningful

review or challenge thus denying SERVPRO the protections of the Constitutions and

laws of the United States and the State of Alabama.

            The History, Governance and Corporate Powers of JSU

      65.   In 1967 JSU, previously governed by the State Board of Education, was

granted autonomy from that agency and made subject to the control and jurisdiction

of its own Board of Trustees:

            (a) There is created a Board of Trustees for Jacksonville
            State University, the state educational institution formerly



                                                                                21
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 22 of 52




             known as Jacksonville State College at Jacksonville,
             Alabama.
             (b) The board of trustees shall consist of two members
             from the congressional district in which the institution is
             located, one from each of the other congressional districts
             in the state, one at-large member from the state, one at-
             large member from outside of the state, and the Governor,
             who shall be ex officio president of the board.
             (c) The trustees shall be appointed by the Governor, by
             and with the advice and consent of the Senate and,
             commencing on May 26, 2015, shall be appointed to hold
             office for a term of six years and until their successors
             shall be appointed and qualified. No trustee shall be
             appointed to serve more than a total of three full terms.
             (d) No trustee shall receive any pay or emolument other
             than his or her actual expenses incurred in the discharge of
             his or her duties as such.
             (e) A trustee who has attained the age of 75 years during a
             term of office may continue to serve until the expiration of
             that term. A trustee who has departed the board and who
             has attained the age of 70 years or older may be designated
             by the board as a Trustee Emeritus and may receive such
             honorary privileges as conferred by the board.
             (f) No employee of Jacksonville State University shall be
             eligible to serve on its board of trustees.

      Code of Ala. § 16-52-3

      66.    The newly created JSU board was vested with the full and exclusive

authority necessary to conduct all functions inherent to the management and

operation of the institution:

             After August 16, 1967, the board of trustees created by this
             chapter for Jacksonville State University shall have
                                                                            22
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 23 of 52




            exclusive jurisdiction, supervision and control of
            Jacksonville State University; and the State Board of
            Education is thereafter divested of all jurisdiction, power
            and authority with regard to the supervision, management
            and control of such university. In addition to the powers,
            duties and authority hereinabove vested in the board of
            trustees, such board shall have and exercise all power,
            authority and duties heretofore conferred on, vested in or
            required of the State Board of Education under any laws
            of this state with regard to the supervision, management
            and control of such university; and the board of trustees
            shall carry out all Disaster Recovery Authorization and
            Service Contractual obligations heretofore incurred by the
            State Board of Education respecting the operation of the
            public schools of the city of Jacksonville. On August 16,
            1967, the State Board of Education shall transfer to the
            Board of Trustees of Jacksonville State University all
            supplies, funds, books, documents, records and other
            property or effects of such university.

      Code of Alabama §16-52-7

      67.   Among its powers and responsibilities, the JSU Board was responsible

for the appointment of academic and administrative officers necessary to the

management of the institution:

            The board of trustees has the power to organize the
            university by appointing a corps of instructors, who shall
            be styled the faculty of the university, and such other
            instructors and officers as the interest of the university
            may require; and to remove any such instructors or other
            officers and to fix their salaries or compensation and
            increase or reduce the same at its discretion; to regulate,
            alter or modify the government of the university, as it may
                                                                             23
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 24 of 52




             deem advisable; to prescribe courses of instruction, rates
             of tuition and fees; to confer such academic and honorary
             degrees as are usually conferred by institutions of similar
             character; and to do whatever else it may deem best for
             promoting the interest of the university.

      Code of Ala. § 16-52-6

      68.    These powers and responsibilities included those ownership,

transactional and financial functions including acquisition, custody and expenditure

of funds necessary for the operation of the University as well as the legal obligations

with commensurate “duties, liabilities and responsibilities”:

             Such corporation [Jacksonville State University] shall
             have all the rights, privileges and franchises necessary to
             the promotion of the end of its creation and shall be
             charged with all corresponding duties, liabilities and
             responsibilities. Such corporation may hold and may lease,
             sell or in any other manner not inconsistent with the object
             or terms of the grant or grants under which it holds dispose
             of any property, real or personal, or any estate or interest
             therein, remaining of any grant by any governmental unit
             or by any person, or accruing to the corporation from any
             source, as it may deem best for the purposes of the
             university.

      Code of Ala. § 16-52-2

      69.    The Defendants are authorized by the JSU board to exercise their power

and discretion in managing the University’s daily operations, and as such had both

the real and apparent legal authority to attend to the institution’s repair, restoration

and return to service after the tornado.

                                                                                     24
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 25 of 52




       70.    Acting under the Board’s grant of legislative power these Defendants

had the authority to enter into the Disaster Recovery Authorization and Service

Contracts, commitments, undertakings and agreements of the type necessary to

restore JSU to a functioning status, including those between JSU and SERVPRO at

issue in this case.

       71.    In their exercise of that authority these Defendants had and have the

attendant obligations to adhere to the terms of such Disaster Recovery Authorization

and Service Contracts, commitments, undertakings, and agreements.

       72.    Notwithstanding these categorical assignments of authority and

responsibility to JSU, its Board of Trustees and officials, in its foundational statutes,

Alabama law vests similar, overlapping and potentially conflicting authorities over

the receipt, custody and expenditure of funds to which SERVPRO was entitled and

that the Defendants were obligated to tender to SERVPRO.

       73.    These Defendants acting alone and in concert with officials and entities

of the State of Alabama, including JSU, the Alabama Department of Finance, its

components and divisions including the Division of Risk Management and the State

Insurance Fund (SIF), the Alabama Emergency Management Agency and their

officials solicited and received funds from a variety of sources including those

appropriated by Congress and designated for use by the Department of Homeland

Security, its component, the Federal Emergency Management Agency (FEMA),


                                                                                      25
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 26 of 52




other federal agencies, insurance or indemnity funds maintained by the State of

Alabama and overseen by the State Insurance Fund (SIF), private insurance and

reinsurance entities, and the like.

      74.    These Defendants acting alone and in concert with officials and entities

of the State of Alabama, including JSU, the Alabama Department of Finance, its

components and divisions including the Division of Risk Management, the Alabama

Emergency Management Agency and the State Insurance Fund (SIF) and their

officials solicited and received funds from a variety of other sources including funds

and agencies of the State of Alabama, indemnity obligations of private insurance

corporations or entities intended for the payment of expenses related to tornado

damage recovery, facility restoration and repair from all insured sources of damage,

and other sources.

      75.    These funds or portions of them were solicited and received by and/or

transferred to some or all of the Alabama agencies listed above specifically as

payment to SERVPRO for the performance of its obligations under the Disaster

Recovery Authorization and Service Contract as reflected in SERVPRO invoices.

      76.    These funds included payments for specific and identifiable services

provided by SERVPRO in satisfaction of its obligations under the Disaster Recovery

Authorization and Service Contract, accepted by the Defendants, returned to service

at JSU and reflected in invoices submitted by SERVPRO to JSU.


                                                                                   26
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 27 of 52




      77.    These funds included those designated by appropriations of the United

States Congress for use in disaster recovery efforts and distributed to the Defendants

for satisfaction of JSU’s payment obligations to SERVPRO under the Disaster

Recovery Authorization and Service Contract.

      78.    These funds also included payments made to the Defendants from

private insurance and reinsurance carriers, designated state insurance funds, and a

variety of other sources.

      79.    These funds intended for payment of JSU’s Disaster Recovery

Authorization and Service Contract obligation to SERVPRO, or a portion of them

were transferred by the departments, agencies or divisions listed above, to the

custody and control of JSU and these Defendants.

      80.    A portion of those funds transferred to the custody and control of JSU

and these Defendants and due to be paid to SERVPRO under the terms of the

Disaster Recovery Authorization and Service Contract were either retained by JSU

and these Defendants or diverted to the benefit of other JSU creditors or otherwise

wrongfully withheld from SERVPRO.

Conflicting Assignments of Authority and Responsibility Under Alabama Law

      81.    Separate and apart from JSU’s autonomous statutory authorities and

responsibilities, Alabama law vests potentially conflicting authority in a variety of

other state agencies and officials.


                                                                                   27
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 28 of 52




      82.    These separately designated and conflicting responsibilities and

authorities for the collection, custody and distribution of such funds is described and

provided under grants of authority by Alabama statutes, including, inter alia Code

of Ala. § 41-4-3-306.

      83.    The Department of Finance and its Director have direct or indirect

authority over several other state agencies and officers involved in the relevant

processes:

             § 41-4-3. Duties.
             It shall be the duty of the Department of Finance:
             (1) To manage, supervise and control all matters
             pertaining to the fiscal affairs and fiscal procedure of the
             state, except such as may, by the constitution or statute, be
             specifically required to be performed by the Auditor, the
             Treasurer or the Department of Revenue, and to keep all
             records, accounts and data relating thereto.
             (2) To manage and supervise all state real property
             wherever located through a centralized organization
             within the department.
             (3) To manage, supervise and control the insurance of all
             state property, wherever located.
             (4) To operate, manage and administer the State Insurance
             Fund.
             (5) To make the annual financial report of the state, as
             soon as possible after the close of each fiscal year, in
             accordance with approved public accounting practice, and
             in such form and such detail as may be necessary to
             present an accurate description of the financial condition
             of the state during the preceding fiscal year. The reports of
             the Auditor and the Treasurer shall be bound with, and
             printed as a part of, such report.
             (6) To conduct such studies, to secure such information
             and data, to make such reports and to furnish such


                                                                                    28
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 29 of 52




            information as may be required by the Governor or the
            Legislature.

      Code of Ala. § 41-4-3

      84.   Within and subject to the control of the Department of Finance, the

Division of Risk Management’s authority and responsibility is also defined by

Alabama statute:

            § 41-4-301. Functions, powers and duties.

            The function, powers and duties of the division of risk
            management shall be as follows:

            (1) To carry out the provisions of Section 41-15-1 et seq.,
            relating to the state insurance fund and Section 36-1-
            6.1 relating to the State Liability Insurance Fund;
            (2) To assist and advise the Finance Director on insurance
            and bonding matters;
            (3) To provide information and recommendations to the
            Legislature when requested;
            (4) To provide programs and/or guidelines leading to
            premium and financial risk reductions, to include
            collection and investment of premiums, rate making, and
            claims administration; and
            (5) To make, with the approval of the Finance Director,
            rules and regulations necessary to implement the
            provisions of this article.

      Code of Ala. § 41-4-301

            41-4-302. Authority as to insurance programs not
            specifically enumerated.

            (a) The Division of Risk Management shall have the
            authority to institute, manage, and administer programs of
            insurance, not specifically enumerated herein and which
            do not conflict with existing laws, upon a determination

                                                                            29
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 30 of 52




             by the Director of Finance and the Governor that such
             insurance program or programs serve the best interests of
             the state.

      Code of Ala. § 41-4-302

      85.    The State Insurance Fund as an entity defined by Alabama statute and

also under the jurisdiction of the Director of Finance, has concurrent and potentially

conflicting responsibilities for the administration of funds relevant to the action:

             There shall be a fund, to be known as the State Insurance
             Fund, carried by the State Treasurer for the purpose of
             insuring direct physical loss on buildings and contents for
             the perils as may be determined by the Finance Director in
             which title in whole or in part is vested in the State of
             Alabama or any of its agencies or institutions or in which
             funds provided by the state have been used for the
             purchase of the land, construction of the building,
             purchase or maintenance of any equipment, machinery,
             furniture, fixtures or supplies in such buildings and public
             school buildings together with the contents of all such
             buildings; provided, that this section shall neither repeal
             nor in any manner affect the provisions of any local act of
             the Legislature or any general act of local application
             authorizing city or county boards of education or district
             boards of education of independent school districts to
             insure school buildings and property either in the State
             Insurance Fund or in an insurance company, whichever in
             the opinion of such board provides the best coverage for
             such school buildings and property.

     Code of Ala. § 41-15-1

      86.    The Alabama Emergency Management Agency, also a creature of

Alabama statute, was vested with overlapping and potentially conflicting authority



                                                                                       30
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 31 of 52




for the administration of certain funds intended for the restoration and recovery of

JSU to which SERVPRO was entitled. See, Code of Ala. §31-9-2, et seq.

      87.    These legislative grants of conflicting authorities to distinct agencies

and departments of the State of Alabama, and the administrative regulations and

policy directives applied in this matter have their own internal limitations and

inconsistencies, including the exemption from application for certain Universities:

             § 41-4-303. Exceptions to provisions.

             The provisions of this article shall not apply to:
             Universities and colleges; the state docks; or county and
             city boards of education, except as is already required
             by Section 41-15-1 et seq., relating to the State Insurance
             Fund. Provided however that universities and colleges
             may elect to participate in, and be covered by, such risk
             management program. A university or college may elect
             to participate in and be covered by such program by giving
             notice thereof to the division of risk management not less
             than six months prior to the beginning of the fiscal year in
             which such university or college desires to begin
             participation in and coverage by such program. Any
             university or college which elects to be covered by such
             risk management program may terminate such
             participation and coverage by giving notice thereof to the
             division of risk management not less than six months prior
             to the beginning of the fiscal year such university or
             college desires to terminate such participation and
             coverage.

      Code of Ala. § 41-4-303

      88.    The Code of Alabama also prohibits the comingling of funds by state

programs and agencies that have elected to self-insure some or all of their assets:


                                                                                      31
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 32 of 52




             § 41-4-304. Commingling of funds.

             There shall be no commingling of funds between various
             self-insured programs.

      Code of Ala. § 41-4-304

      89.    The Code of Alabama also expressly prohibits departure from the

specific requirements and protocols attendant upon the receipt and expenditure of

federal funds:

             Nothing in this chapter shall be deemed to authorize or
             require the allotment, handling or expenditure of any
             moneys received as grants from the federal Department of
             Health, Education and Welfare or any other agency of the
             federal government, or the use or disposition of any
             properties purchased therewith, in a manner contrary to
             any condition or limitation attached to any such grant.

      Code of Ala. § 41-4-9

      90.    The conflicting statutory assignments of responsibility and authority for

the management of JSU’s fiscal affairs, among JSU, the Alabama Department of

Finance, the Division of Risk Management, the State Insurance Fund, the Alabama

Emergency Management Agency and the regulations and policy directives under

which they operate, effectively impairs SERVPRO’s rights under the Disaster

Recovery Authorization and Service Contract.

      91.    The combined effect of the Alabama statutory grants of authority to

JSU and its officials, and to the State Department of Finance, the Division of Risk

Management, the State Insurance Fund, and the Alabama Emergency Management
                                                                                   32
          Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 33 of 52




Agency effectively abrogates SERVPRO’s rights to enforce the Disaster Recovery

Authorization and Service Contract and shields the Defendants’ conduct beyond

ordinary review.

 JSU as a Party to the Disaster Recovery Authorization and Service Contract
  has Legal Recourse from which SERVPRO is Excluded by Alabama Law.

      92.     Unlike SERVPRO, JSU is entitled by Alabama law to secure

compliance through binding arbitration to resolve disputed claims with other

agencies of the State of Alabama to tender funds intended for the benefit of JSU and

its creditors in satisfaction of its Disaster Recovery Authorization and Service

Contractual obligations.

      93.     Alabama law provides for binding arbitration between JSU and the

Department of Finance (and its constituent elements) for the resolution of such

claims:

              In the event a disagreement arises between the Department
              of Finance and any person or persons in charge of any
              insured property as to its replacement cost or actual cash
              value or the amount payable under the claim for loss or the
              proper premium rate or rates, the matter in disagreement
              shall be determined by a third person to be agreed upon by
              the Director of Finance on the one hand and the person or
              persons disagreeing with him on the other. In case of
              inability to agree on such third person, the Governor shall
              appoint a third person to determine the question, and his
              decision thereon shall be binding on all parties concerned.

      Code of Ala. § 41-15-8



                                                                                 33
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 34 of 52




      94.     JSU has demanded enforcement of its rights under Code of Ala. § 41-

15-8, has participated in an arbitration of its rights to the transfer of funds from those

controlled by the Department of Finance, and either has received or expects to

receive, funds originally intended for payment of its Disaster Recovery

Authorization and Service Contract obligations to SERVPRO, yet has wrongfully

continued to refuse to tender those funds to SERVPRO.

      95.    Because Servpro did not have the statutory authority to engage in

arbitration directly with the Department of Finance and JSU recognized the

obligation to pay SERVPRO, JSU’s counsel proposed a “pass through agreement”

whereby JSU would “pass through” its claims against the Department of Finance in

an arbitration proceeding with JSU’s assistance in said proceeding. JSU’s counsel

drafted several versions of the arbitration agreement for SERVPRO’s consideration

and input which was given. When counsel for SERVPRO inquired about the

execution of the finalized agreement, SERVPRO was finally informed on May 6,

2020, that “JSU does not want to sign the agreement at this time. Our concern is the

appearance of JSU siding with Servpro versus trying to remain objective”.

      96.    JSU, through the action or inaction of these Defendants has failed to

tender any funds received or acknowledge an obligation to tender any such funds

received through the arbitration process provided by Code of Ala. § 41-15-8.




                                                                                       34
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 35 of 52




      97.    Alternatively, JSU, through the action or inaction of these Defendants

has failed to utilize its powers granted under Code of Ala. § 41-15-8 to secure funds

to which SERVPRO is entitled under the Disaster Recovery Authorization and

Service Contract.

      98.    SERVPRO, as party to a Disaster Recovery Authorization and Service

Contract with JSU, is excluded from the right to participate in arbitration or other

legally binding mechanisms for disputes between and among the various responsible

state funds and agencies concerning the management and distribution of funds,

including those received by JSU or other state agencies or departments for payment

of SERVPRO’s invoices for its performance of the Disaster Recovery Authorization

and Service Contract.

      99.    Separately, and in combination, Alabama statutes governing the

receipt, management and distribution of funds intended and designated for the

purpose of fulfilling JSU’s Disaster Recovery Authorization and Service Contract

obligations to SERVPRO operate to abrogate and impair the ability of SERVPRO

to enforce its Disaster Recovery Authorization and Service Contract rights to

payment for services performed and accepted by JSU.

      100. Alabama statutes, including those cited infra, purporting to govern the

receipt, management and distribution of funds designated and intended for the

payment of disaster recovery expenses such as those at issue in this case, create a


                                                                                  35
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 36 of 52




shell-game of incomprehensibly overlapping and often conflicting authorities and

responsibilities for securing, administering, and appropriately distributing disaster

recovery funds such as those at issue in this case.

      101. As a result of these other Alabama statutes and their application, JSU’s

ability to comply with the terms of its Disaster Recovery Authorization and Service

Contract with SERVPRO and hence SERVPRO’s ability to enforce and receive the

benefit of its Disaster Recovery Authorization and Service Contract with JSU is

impaired.

      102. The combined effect of the application of these Alabama statutes,

including the administrative, regulatory and policy determinations authorized

thereby renders unenforceable JSU’s responsibility for complying with the terms of

its Disaster Recovery Authorization and Service Contract with SERVPRO.

                              CAUSES OF ACTION

           42 USC §1983 for Violation of The Constitution and Laws
        of the United States while Acting Under Color of Alabama Law

      103. The Defendants at all times relevant to the conduct and matters

described in this Complaint are or were acting as employees, officers, agents or

designees of JSU, an agency of the State of Alabama and/or of a public or private

agency or entity vested with the authority to act on behalf of JSU or to take action

affecting JSU’s ability or responsibility for complying with its Disaster Recovery



                                                                                  36
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 37 of 52




Authorization and Service Contract obligations and were thus acting under color of

State law as defined by 42 USC §1983.

      104. By their actions the Defendants deprived SERVPRO of its interests to

compensation and recompense to which it was entitled for the performance of its

obligations under the Disaster Recovery Authorization and Service Contract.

      105. By their actions the Defendants denied SERVPRO’s rights as

established by the laws of the State of Alabama to secure fulfillment of JSU’s

obligations under the Disaster Recovery Authorization and Service Contract.

      106. Under Alabama law the contractual right to payment for work

performed and service provided is an enforceable property right and the Defendants’

actions were and are an impermissible taking of SERVPRO’s property interests, in

violation of the Fifth and Fourteenth Amendments to the Constitution of the United

States, also thereby effectuating an inverse condemnation without legal remedy.

      107. Their actions were made or purported to be made under the inherently

contradictory and internally conflicting authorities of the statutes, administrative

codes and operational practices and policies of the State of Alabama; the Defendants

thus impaired SERVPRO’s rights to secure performance of the Disaster Recovery

Authorization and Service Contract in violation of Article One Section 10 of the

Constitution of the United States.




                                                                                  37
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 38 of 52




      108. The laws of the State of Alabama: including the inherently

contradictory and internally conflicting authorities of the statutes, administrative

codes, practices, and policies as modified and promulgated by officials of the State

of Alabama render SERVPRO and others similarly situated to whom a state agency

is similarly obligated, without any effective civil remedy. The Defendants’ actions

thus constitute a violation of the Fifth and Fourteenth Amendment and Article I §10

of the Constitution of the United States.

      109. To the extent that the Defendants withheld, diverted or otherwise failed

to transmit to SERVPRO any funds to which SERVPRO was entitled for

performance of its obligations under the Disaster Recovery Authorization and

Service Contract that were derived from appropriations of the United States

Congress, including funds administered, distributed and/or designated for the

restoration and recovery of JSU, they frustrated the will of Congress, abrogated the

President’s disaster declaration, and otherwise denied SERVPRO a vested

entitlement to federal funds.

      110. Those Defendants sued in their individual capacities knew of the

continuing failure to compensate SERVPRO as required by the Disaster Recovery

Authorization and Service Contract.

      111. Those Defendants sued in their individual capacities knew that JSU had

accepted, reviewed, approved, and submitted SERVPRO invoices to the other


                                                                                 38
          Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 39 of 52




Defendants (including the responsible state and federal agencies and private

insurance carriers) for payment.

         112. Those Defendants sued in their individual capacities knew that JSU had

in fact received certain funds in response to SERVPRO invoices but either retained

or diverted those funds or portions of them to other purposes, including payment of

other contractors to which JSU was obligated.

         113. Those Defendants sued in their individual capacities, after having

knowledge of this receipt, withholding, diversion or redirection of funds intended

for SERVPRO, misrepresented to SERVPRO the status of payments to which it was

due.

         114. Those Defendants sued in their individual capacities, after having

knowledge of this receipt, withholding, diversion or redirection of funds intended

for SERVPRO, repeatedly insisted that SERVPRO continue its work under the

Disaster Recovery Authorization and Service Contract, made new work assignments

to SERVPRO, and thus caused SERVPRO to incur significant expenses and other

costs.

         115. Those Defendants sued in their individual capacities, after having

knowledge that funds necessary for payment to SERVPRO were being delayed,

withheld or denied outright by other Defendants, state or federal agencies, and

private insurers or reinsurers. repeatedly insisted that SERVPRO continue its work


                                                                                 39
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 40 of 52




under the Disaster Recovery Authorization and Service Contract, made new work

assignments to SERVPRO, and thus caused SERVPRO to incur significant expenses

and other costs.

      116. In order to induce or compel SERVPRO (under the terms of the

Disaster Recovery Authorization and Service Contract) to continue its work, those

Defendants sued in their individual capacities, using the authorities conferred by

state law, misrepresented through both word and conduct the status and prospects

for payments due to SERVPRO, and thus effectuated the continuing deprivation of

its property interests secured by the laws and constitutions of the United States and

the State of Alabama.

      117. This conduct, and the pattern of deception and misrepresentation upon

which it was based, was deliberate and intentional and contrary to clearly established

controlling law.

  Causes of Action under the Constitution and Laws of the State of Alabama
     Conversion, Unconstitutional Taking and Inverse Condemnation.

      118. Contrary to the guarantees of Alabama Const. Art. I, Sec. 22, in

violation of Article I §10 and the Fifth and Fourteenth Amendments to the

Constitution of the United States and of the statutes and controlling precedent of

Alabama law, including Code of Ala. §41-16-3 (Prompt Payment Law) and the

Statute of Frauds, the Defendants or some of them deprived SERVPRO of its



                                                                                   40
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 41 of 52




property interest in and ownership of funds to which it had a vested entitlement under

the Disaster Recovery Authorization and Service Contract.

      119. These Defendants or some of them acting willfully, maliciously, in bad

faith, contrary to the law, beyond their authority or under a mistaken interpretation

of the law, wrongfully retained, diverted, and/or converted, or authorized or

participated in the wrongful retention, diversion and/or conversion of funds to which

SERVPRO was entitled.

      120. The Defendants or some of them secured such funds intended as

payment for SERVPRO invoices and originally intended as payment for SERVPRO

for its repair and restoration work at JSU.

      121. Rather than transmit these funds to SERVPRO, these Defendants or

some of them diverted these funds to other entities or individuals, retained or

otherwise refused to transmit such funds to SERVPRO and/or wrongfully converted

such funds to other, non-authorized purposes.

      122. This conduct effectively operated as a taking and/or inverse

condemnation outside the legal process and beyond the established review,

challenge and relief processes.

                        Impairment of Contractual Rights

      123. In violation of Alabama Const. Art. IV, Sec. 95 and in violation of

Article One Section 10 of the Constitution of the United States the Defendants or


                                                                                   41
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 42 of 52




some of them impaired SERVPRO’s rights to enforce JSU obligations under the

Disaster Recovery Authorization and Service Contract and to seek a remedy for such

impairment.

      124. The unconstitutional impairment was accomplished by the application

of the Defendants’ policies, regulations, and practices under the legislative grants of

powers of their offices with the combined effect of rendering the Disaster Recovery

Authorization and Service Contract unenforceable.

                                 Quantum Meruit

      125. At Defendants’ direction SERVPRO expended significant time and

resources for its work under the Disaster Recovery Authorization and Service

Contract.

      126. Defendants knowingly solicited, encouraged, and accepted such

performance by SERVPRO as well as the benefits and results therefrom.

      127. Based on the principle of quantum meruit Defendants must compensate

SERVPRO for the reasonable value to the Defendants of the services rendered.

                                Unjust Enrichment

      128. Those Defendants or the entities for which they are agents or

representatives who by withholding, diverting, or retaining funds due to SERVPRO,

gained economic benefit and were unjustly enriched to the detriment of SERVPRO.

              Fraud, Fraudulent Misrepresentation and Suppression


                                                                                    42
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 43 of 52




      129. Those Defendants sued in their individual capacities knew of the

continuing failure to compensate SERVPRO as required by the Disaster Recovery

Authorization and Service Contract

      130. Those Defendants sued in their individual capacities knew that JSU had

accepted, reviewed, approved, and submitted SERVPRO invoices to the other

Defendants (including the responsible state and federal agencies and private

insurance carriers) for payment.

      131. Those Defendants sued in their individual capacities knew that JSU had

in fact received certain funds in response to SERVPRO invoices but either retained

or diverted those funds or portions of them to other purposes, including payment of

other contractors to which JSU was obligated.

      132. Those Defendants sued in their individual capacities, after having

knowledge of this receipt, diversion or redirection of funds intended for SERVPRO

misrepresented to SERVPRO the status of payments to which it was due.

      133. Those Defendants sued in their individual capacities, after having

knowledge of this receipt, diversion or redirection of funds intended for SERVPRO

repeatedly insisted that SERVPRO continue its work under the Disaster Recovery

Authorization and Service Contract, make new work assignments to SERVPRO, and

thus incur significant expenses and other costs.




                                                                                43
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 44 of 52




      134. Those Defendants sued in their individual capacities, after having

knowledge that funds necessary for payment to SERVPRO were being delayed,

withheld, or denied outright by other Defendants, state or federal agencies, and

private insurers or reinsurers, repeatedly insisted that SERVPRO continue its work

under the Disaster Recovery Authorization and Service Contract, made new work

assignments to SERVPRO, and thus caused SERVPRO to incur significant expenses

and other costs.

      135. In order to induce or compel SERVPRO (under the terms of the

Disaster Recovery Authorization and Service Contract) to continue its work, those

Defendants sued in their individual capacities, using the authorities conferred by

state law, misrepresented through both word and conduct the status and prospects

for payments due to SERVPRO, and thus effectuated the continuing deprivation of

its property interests secured by the laws and constitutions of the United States and

the State of Alabama.

      136. This conduct, and the pattern of deception and misrepresentation upon

which it was based, was deliberate and intentional.

      137. These Defendants or some of them acting willfully, maliciously, in bad

faith, contrary to the law, beyond their authority or under a mistaken interpretation

of the law, misrepresented to SERVPRO that it would receive payment and




                                                                                  44
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 45 of 52




compensation to which it was entitled under its Disaster Recovery Authorization and

Service Contract for repair and restoration work at JSU.

      138. Such misrepresentations were false and known to be false at the time

they were made or even if innocently made were relied upon by SERVPRO to its

detriment.

      139. The fraudulent conduct was committed by both express verbal

misrepresentations that SERVPRO would be compensated for its work and by a

course of conduct that was intended to induce SERVPRO to continue its reliance to

its detriment on false assurances of payment.

      140. The defendant’s failure to communicate to SERVPRO that its invoices

would not be paid or would be subjected to substantial delays or reductions was the

suppression of material facts that Defendants were under a duty to disclose.

      141. In reliance on Defendants’ misrepresentations and suppressions of

material facts SERVPRO continued to fulfill its undertaking to complete the repair

and restoration work at JSU even after the Defendants began a practice of delayed

payment and non-payment of SERVPRO invoices.

      142. The Defendants or some of them with knowledge that JSU was unable

or unwilling to comply with its Disaster Recovery Authorization and Service

Contract obligations, acted in bad faith to require or allow or induce SERVPRO to




                                                                                45
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 46 of 52




continue to expend funds and resources on the recovery and restoration work, and

otherwise breached of the duty of good faith required under Alabama law.

                                Civil Conspiracy

      143. In furtherance of the fraud, misrepresentation and suppression

described herein, the Defendants or some of them conspired or collectively contrived

with and among one another to accomplish the tortious denial to SERVPRO of its

rights under the Disaster Recovery Authorization and Service Contract.

      144. These Defendants’ conduct was done with the full knowledge and

intent that their unlawful actions would result in harm to SERVPRO in being

deprived of compensation due and owing under the business relationship and

resulted in SERVPRO further being deprived of payment in full for work completed

in accordance with the terms of the Disaster Recovery Authorization and Service

Contract.

      145. The Defendants’ actions were designed with the intent to procure

benefit to themselves while causing detriment to SERVPRO.

        Tortious Interference with Business Relations and Defamation

      146. These Defendants or some of them engaged in the tortious interference

with business relationships by impeding or otherwise hindering the parties to the

Disaster Recovery Authorization and Service Contract from fulfilling obligations or

securing enforcement of them.


                                                                                 46
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 47 of 52




      147. These Defendants or some of them tortiously interfered with a Disaster

Recovery Authorization and Service Contract by hindering the parties in their

fulfillment of obligations or enforcing Disaster Recovery Authorization and Service

Contract rights.

      148. The Defendants’ tortious conduct resulted in damage to SERVPRO’s

business relationships with its other clients, the contractors, and subcontractors upon

which it relies for the work at JSU and sites of other contracts, its creditors, and its

prospect for future work at on behalf of JSU or other public entities

      149. The Defendants’ false, inaccurate, and otherwise defamatory

statements concerning SERVPRO’s performance and financial practices under the

Disaster Recovery Authorization and Service Contract constituted tortious

interference with business relations and defamation.

                           Loss of Business Opportunity

      150. As a result of the Defendants’ tortious conduct SERVPRO’s ability to

conduct or participate in other business activities or to maintain existing business

relationships or undertake new ones was impaired.

      151. The Defendants’ false, inaccurate and/or defamatory statements

concerning SERVPRO’s performance under the Disaster Recovery Authorization

and Service Contract resulted in a loss of business opportunities.




                                                                                     47
        Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 48 of 52




            RELIEF REQUESTED: EQUITABLE RELIEF
 PROSPECTIVE INJUNCTIVE RELIEF UNDER THE CONSTITUTION
 AND LAWS OF THE UNITED STATES AND A WRIT OF MANDAMUS
       TO SECURE COMPLIANCE WITH ALABAMA LAW

      152. SERVPRO requests a mandatory injunction under the authority of Ex

parte Young, 209 U.S. 123, 28 S. Ct. 441 (1908) and a writ of mandamus under the

authority of Ala. DOT v. Harbert Int'l, Inc., 990 So. 2d 831 (Ala. 2008) requiring

James Brigham in his official capacity as Chief Financial Officer of Jacksonville

State University; Don C. Killingsworth in his official capacity at President of

Jacksonville State University; David Thompson in his official capacity as Director

of Capital Planning and Facilities of JSU, A-K (those with responsibility for review,

approval, payment of Plaintiff/Petitioner’s invoices for Disaster Recovery

Authorization and Service Contracts performed in the restoration of facilities at

Jacksonville State University) also in their official capacities:

             a.     To issue the necessary warrants, checks, transfers, authorizations

      or other requisite financial actions to fulfill the Disaster Recovery

      Authorization and Service Contractual obligations to SERVPRO as a result of

      performance of its Disaster Recovery Authorization and Service Contractual

      obligations related to the repair and restoration work at JSU.

             b.     To submit all SERVPRO invoices related to the repair and

      restoration work at JSU to the necessary and appropriate sources of payment,



                                                                                   48
 Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 49 of 52




reimbursement and/or indemnity and to transmit any funds received as a result

to SERVPRO.

      c.       To enforce JSU’s rights to secure the compliance of insurance,

excess insurance and reinsurance carriers and other entities including agencies

of the state of Alabama responsible for some or all of the remaining financial

obligation to SERVPRO with their obligations under the Disaster Recovery

Authorization and Service Contracts of insurance or other sources of funds

designated for this undertaking.

      d.       To require that all related claims under such policies be

appropriately submitted for payment and that all Disaster Recovery

Authorization and Service Contract obligations for coverage and indemnity

be enforced.

      e.       To require that any funds transferred to or made available to the

institutional account or credit of JSU in response to SERVPRO’s invoices or

otherwise intended as compensation for SERVPRO’s repair and restoration

work at JSU be tendered to SERVPRO.

      f.       To require that any such funds, having been received by JSU or

on its account or for its benefit in payment for SERVPRO invoices, that were

tendered to another party, i.e., another JSU contractor or creditor, be

immediately recouped and tendered to SERVPRO.


                                                                             49
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 50 of 52




             g.    To require the computation, payment, and transfer of all

      accumulated interest as provided by the Disaster Recovery Authorization and

      Service Contract and by Alabama law.

             h.    To require a complete accounting of all financial transactions to

      which JSU was a party or by which JSU was affected relating to all funds

      received.

                   RELIEF REQUESTED: LEGAL RELIEF

     Sought against those Defendants that or who are non-public entities
                   or privately employed individuals and
            those Defendants sued in their individual capacities.

      153. Legal damages in an amount sufficient to compensate SERVPRO for

its compensable losses and allowable damages caused by those Defendants sued here

in their individual capacities, and Defendants S-Z.

      154. Punitive damages in an amount sufficient to punish those Defendants

sued here on their individual capacities, and Defendants S-Z and to deter others from

similar misconduct.

                             ADDITIONAL RELIEF

      155. An award of attorneys’ fees, costs, interest, and such other relief as

the Court may deem appropriate.




                                                                                    50
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 51 of 52




                                    Date: April 1, 2021

                                    Respectfully Submitted:

                                    s/Barry W. Hair
                                    Barry W. Hair (ASB-8620-h40b)

                                    s/Brad J. Smith
                                    Bradley J. Smith (ASB-6847-b52s)

                                    Clark, Hair & Smith, P.C.
                                    1000 Urban Center Drive, Suite 125
                                    Birmingham, AL 35242
                                    205-397-2900
                                    205-397-2901 – Fax
                                    E: bhair@chslaw.com
                                    E: bsmith@chslaw.com

OF COUNSEL

Stanley J. Murphy (ASB-6904-h59s)
Murphy & Murphy, LLC
P.O. Box 3163
Tuscaloosa, AL 35403
(205)349-1444
E: murphyandmurphy@bellsouth.net

               SERVICE BY PRIVATE PROCESS SERVER:
James Brigham
Senior Vice President for Finance & Administration
Jacksonville State University
700 Pelham Road North
Jacksonville, Alabama 36265

David Thompson, MBA, BS Civil Engineering Director
Capital Planning & Facilities
Duncan Maintenance Building
Jacksonville State University
700 Pelham Road North
Jacksonville, Alabama 36265
                                                                         51
       Case 1:21-cv-00470-CLM Document 1 Filed 04/01/21 Page 52 of 52




Don C. Killingsworth, President
Jacksonville State University
700 Pelham Road North
Jacksonville, Alabama 36265




                                                                        52
